DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 21-39 are pending and have been examined below.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 15244291, now U.S. Pat# 10196206. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is 

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/9/19 and 9/3/20 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 21-33 and 35-39 are rejected under 35 USC 103 as being unpatentable over US20050110330 ("Khan") in view of US20040055802 ("Pillar").

Claim 21
Khan discloses a refuse vehicle (abstract), comprising: 
a container coupled to a chassis of the refuse vehicle (Fig. 1); 
a lift coupled to the container, the lift comprising an arm assembly configured to engage a refuse receptacle (Fig. 1); 
a plurality of sensors configured to monitor the lift and output sensed data (claim 30: sensors that detect the positions of the lifting arm, refuse storage body, rear door, and packer, said sensors generating electrical signals corresponding to said positions); 
a multi-mode operator-actuated controller (0051 two-axis joystick 10 (or a proportional switch or similar manually operable control member) in the cab 124 of the vehicle 100); and
an automatic control system comprising a processor configured to execute instructions stored in memory to: based on a state of the multi-mode operator-actuated controller and at least a portion of the sensed data, regulate fluid flow through one or more control valves such that the lift executes a dump cycle to dump refuse from the receptacle into the container (0019 This motion profile is shaped so that the up/down motions of the lifting arm are accelerated and decelerated to minimize the cycle time, allow time for refuse to drop out of the refuse container in a dump position, and provide timely and strategically placed decelerations when the container is returned to ground after dumping the refuse., 0052 valve 5 operates the cylinder 8 that moves the lifting arm 102 In and Out using similar control as the valve 4 using a separate or the 2.sup.nd axis of the same joystick 10, yielding complete and precise control of the In and Out movement of the arm. Conditioning the supplied signal to the valves to control movement provides the ability to accelerate/decelerate and stop the arm smoothly and provide the motion control needed to incorporate motions that would close the lids when the empty refuse container is rapidly brought down from the dump position in the automatic mode, 0055, 0100). 
Khan fails to disclose an operator interface unit configured to display an operating mode of the operator-actuated controller and a state of the lift based on at least a portion of the sensed data. However, Khan does disclose determination of various operating modes of the operator-actuated controller and determination of a state of the lift based on at least a portion of the sensed data (0087 Moving the joystick 252 towards the operator's body (as marked on a label "Up") will raise the arms 202, 0091 The vehicle operator by manipulation of the joystick 250 controls the "Up" and "Down" movement of the forks 202a, 0080, claim 30: sensors that detect the positions of the lifting arm, refuse storage body, rear door, and packer, said sensors generating electrical signals corresponding to said positions). Furthermore, Pillar teaches a refuse vehicle with a control system (abstract), including an operator interface unit configured to display an operating mode of the operator-actuated controller and a state of the lift based on at least a portion of the sensed data (Fig. 2, 0041 Display 16 may also be used to display a menu or series of menus to allow the operator to select an operation to perform, obtain information relating to the status of a particular input device 30 or output device 40, etc. Display 16 may also be used to display status information during system startup and during operation, and to display any error messages that may arise. Display 16 is also used to display input data and fault mode indicators from subsystem control systems 22, 24, 26, and 28, and any other information from additional vehicle subsystems. Display 16 is also capable of displaying graphics of various mechanical systems of refuse vehicle 10 so that the operator can easily ascertain the position or status of the particular vehicle component(s) (e.g., refuse loader, compactor, etc).
	Khan and Pillar both disclose control systems for a refuse vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Khan to include the teaching of Pillar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22
Khan discloses wherein the refuse vehicle defines a forward direction of travel, and wherein the container resides on the chassis of the refuse vehicle behind an operator cab of the refuse vehicle (Fig. 1, Fig. 11A).

Claim 23


Claim 24
Khan discloses wherein the front-loading arm comprises a fork mechanism engaging the front-loading arm to the carry can (Fig. 1, Fig. 11A, 0071 fork).

Claim 25
Khan discloses wherein the arm assembly comprises a side-loading arm assembly residing behind the operator cab (Fig. 1, 0045, Fig. 11A).

Claim 26
Khan discloses wherein the multi-mode operator-actuated controller comprises a joystick controller (0051 two-axis joystick 10 (or a proportional switch or similar manually operable control member) in the cab 124 of the vehicle 100).

Claim 27
Khan discloses wherein the state of the multi-mode operator-actuated controller comprises an auto-lift mode and actuation of the joystick controller along an axis (0050 the position of a joystick 10 (FIG. 10) in the vehicle cab 124 determines the speed and direction of the arm movement. The microprocessor MP1 may have a program routine that provides a smooth, electro-hydraulically ramping up and stopping of the arm's drive cylinders 7, 8 and 9 to cushion starts and stops whether in the automatic or manual mode.).

Claim 28
Khan discloses wherein the plurality of sensors comprises an arm position sensor attached to the arm assembly of the lift, and wherein the sensed data comprises a value from the arm position sensor indicative of a position of the arm assembly (0087 In the "Manual" position, the control of the arms 202 is only designed for shop use. The automatic arm speed control function does not work in this "Manual" position. In the "Automatic" mode, the arms 202 automatically slow down to a smooth stop at the "Up" position and at the preset "Down" position).

Claim 29
Khan fails to disclose wherein the processor of the automatic control system is further configured to execute instructions stored in memory to generate an alarm in response to a determination based on the value from the arm position sensor that the refuse vehicle height is greater than a predetermined threshold height. However, Khan does disclose control based on arm position (0100 return the container stopping at the height automatically where the button on the joystick was pressed to start the automation.). Furthermore, Pillar teaches wherein the processor of the automatic control system is further configured to execute instructions stored in memory to generate an alarm in response to a determination based on the value from the arm position sensor that the refuse vehicle height is greater than a predetermined threshold height (0041 Display 16 is also used to display input data and fault mode indicators from subsystem control systems 22, 24, 26, and 28, and any other information from additional vehicle subsystems. Display 16 is also capable of displaying graphics of various mechanical systems of refuse vehicle 10 so that the operator can easily ascertain the position or status of the particular vehicle component(s) (e.g., refuse loader, compactor, etc).).
	See prior art rejection of claim 21 for obviousness and reasons to combine.

Claim 30
Khan fails to explicitly disclose wherein the operator interface unit is configured to display an indicator corresponding to the alarm. However, Khan does disclose control based on arm position (0100 return the container stopping at the height automatically where the button on the joystick was pressed to start the automation.). Furthermore, Pillar teaches wherein the operator interface unit is configured to display an indicator corresponding to the alarm (0041 Display 16 is also used to display input data and fault mode indicators from subsystem control systems 22, 24, 26, and 28, and any other information from additional vehicle subsystems. Display 16 is also capable of displaying graphics of various mechanical systems of refuse vehicle 10 so that the operator can easily ascertain the position or status of the particular vehicle component(s) (e.g., refuse loader, compactor, etc).).
	See prior art rejection of claim 21 for obviousness and reasons to combine.

Claim 31
 Another routine may provide for smooth starts and stops of the arm. Still another routine may provide for slowly and smoothly cushioning the stopping of the drive mechanisms at motion extremities of the drive mechanisms. Also, a program routine maybe provided for the drive mechanism for the packer to stop the packer smoothly and smoothly reverse the direction of movement of the packer. Another program routine may provide an interlocking safety feature.).

Claim 32
Khan discloses wherein the processor of the automatic control system is further configured to execute instructions stored in memory to determine that the refuse receptacle has been dumped based on the value from the arm position sensor (claim 16 where the motion profile is shaped so that the up/down motions of the lifting arm are accelerated and decelerated to minimize the cycle time, allow time for refuse to drop out of the refuse container in a dump position, and provide timely and strategically placed decelerations when the container is returned to ground after dumping the refuse.).

Claim 33
Khan discloses wherein the processor of the automatic control system is further configured to execute instructions stored in memory to regulate the fluid flow so as to decelerate movement of the lift during the dump cycle based on the value from the arm  where the motion profile is shaped so that the up/down motions of the lifting arm are accelerated and decelerated to minimize the cycle time, allow time for refuse to drop out of the refuse container in a dump position, and provide timely and strategically placed decelerations when the container is returned to ground after dumping the refuse.).

Claim 36
Khan fails to disclose wherein the plurality of sensors comprises an overhead obstruction sensor configured to sense a space above the refuse vehicle and to sense a distance between (i) the refuse vehicle and (ii) objects within the space that are external to the refuse vehicle. However, Khan does disclose control based on arm position (0100 return the container stopping at the height automatically where the button on the joystick was pressed to start the automation.). Furthermore, Pillar teaches wherein the plurality of sensors comprises an overhead obstruction sensor configured to sense a space above the refuse vehicle and to sense a distance between (i) the refuse vehicle and (ii) objects within the space that are external to the refuse vehicle (0041 Display 16 is also used to display input data and fault mode indicators from subsystem control systems 22, 24, 26, and 28, and any other information from additional vehicle subsystems. Display 16 is also capable of displaying graphics of various mechanical systems of refuse vehicle 10 so that the operator can easily ascertain the position or status of the particular vehicle component(s) (e.g., refuse loader, compactor, etc).).
	See prior art rejection of claim 21 for obviousness and reasons to combine.

Claim 37
Khan discloses wherein the processor of the automatic control system is further configured to execute instructions stored in memory to inhibit one or more functions of the lift in response to a determination that the distance is less than a predetermined threshold distance (0016 Another routine may provide for smooth starts and stops of the arm. Still another routine may provide for slowly and smoothly cushioning the stopping of the drive mechanisms at motion extremities of the drive mechanisms. Also, a program routine maybe provided for the drive mechanism for the packer to stop the packer smoothly and smoothly reverse the direction of movement of the packer. Another program routine may provide an interlocking safety feature.).

Claim 38
Khan fails to disclose wherein the processor of the automatic control system is further configured regulate the fluid flow based on vehicle data comprising a road speed. However, Khan does disclose the automatic control system is further configured regulate the fluid flow (0019, 0052, 0055). Furthermore, Pillar teaches wherein the processor of the automatic control system is further configured regulate the fluid flow based on vehicle data comprising a road speed (0051 Also, by monitoring the status of the transmission and controlling the body accordingly, control system 12 can disable the body when, for example, the vehicle is traveling down a road, thus preventing undesirable movement of the body (e.g., tailgate opening and striking an overhead line, side loader arm extending and striking an object, etc.)).
	See prior art rejection of claim 21 for obviousness and reasons to combine.

Claim 39
Khan fails to disclose wherein the processor of the automatic control system is configured to: determine that the road speed is below a predetermined threshold speed and responsively return the lift to a stored position; and determine that the road speed is above a predetermined threshold speed and responsively inhibit one or more functions of the lift. However, Khan does disclose the automatic control system is further configured regulate the fluid flow (0019, 0052, 0055). Furthermore, Pillar teaches wherein the processor of the automatic control system is configured to: determine that the road speed is below a predetermined threshold speed and responsively return the lift to a stored position (0051 Also, by monitoring the status of the transmission and controlling the body accordingly, control system 12 can disable the body when, for example, the vehicle is traveling down a road, thus preventing undesirable movement of the body (e.g., tailgate opening and striking an overhead line, side loader arm extending and striking an object, etc.)); and determine that the road speed is above a predetermined threshold speed and responsively inhibit one or more functions of the lift (0051 Also, by monitoring the status of the transmission and controlling the body accordingly, control system 12 can disable the body when, for example, the vehicle is traveling down a road, thus preventing undesirable movement of the body (e.g., tailgate opening and striking an overhead line, side loader arm extending and striking an object, etc.)).
	See prior art rejection of claim 21 for obviousness and reasons to combine.

s 34 and 35 are rejected under 35 USC 103 as being unpatentable over Khan in view of Pillar, in further view of US20070278019 ("Santi").

Claim 34
Khan fails to disclose wherein the plurality of sensors comprises a weight sensor attached to the arm assembly of the lift. However, Khan does disclose the lifting arm (Fig. 1). Furthermore, Santi teaches a refuse vehicle system, including wherein the plurality of sensors comprises a weight sensor attached to the arm assembly of the lift (0050 In the illustrated embodiment of FIG. 3, the weight-measuring device 108 is a differential bending load cell. When a differential bending load cell is used, the weight of the load is most accurately measured when the direction of gravity on the load is substantially perpendicular to the lift arms 102 to induce a moment on the weight-measuring device 108 and receive an accurate measure of the weight).
	Khan and Santi both disclose lifting systems for a refuse vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Khan to include the teaching of Santi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 35
 In the illustrated embodiment of FIG. 3, the weight-measuring device 108 is a differential bending load cell. When a differential bending load cell is used, the weight of the load is most accurately measured when the direction of gravity on the load is substantially perpendicular to the lift arms 102 to induce a moment on the weight-measuring device 108 and receive an accurate measure of the weight).
	See prior art rejection of claim 34 for obviousness and reasons to combine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3665